Citation Nr: 1018373	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-32 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by abdominal pain.

2.  Entitlement to service connection for a psychiatric 
disorder, to include an adjustment disorder with mixed 
anxiety and depressed mood.

3.  Entitlement to an initial compensable disability rating 
for service-connected genitofemoral neuralgia.

4.  Entitlement to an initial compensable disability rating 
for service-connected small corneal scar status post left eye 
injury.

5.  Entitlement to an initial compensable disability rating 
for service-connected mid back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from May 2000 to May 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In July 2007, the Veteran's claims 
file was transferred to the RO in St. Petersburg, Florida.

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned in February 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand is necessary to provide the 
Veteran with contemporary and adequate VA examinations 
related to her claims.

Regarding her claims for service connection, the Board finds 
that the VA examinations provided in September 2005 and 
February 2006 are inadequate in that they either failed to 
properly identify the source of the Veteran's problems or 
failed to provide a nexus opinion.  On VA general medical 
examination in February 2006, the examiner failed to identify 
a known disorder for the Veteran's complaints of abdominal 
pain rather indicating it was resolved; however, subsequent 
medical evidence shows she is being treated for 
gastroesophageal reflux disease.  On VA mental disorders 
examination in September 2005, the examiner diagnosed the 
Veteran to have an adjustment disorder with mixed anxiety and 
depressed mood; however, subsequent treatment records 
indicate she is being treated for depression.  Furthermore, 
neither of these examiners provided a medical nexus opinion.  
Thus, new VA examinations are needed to clarify the Veteran's 
diagnoses and to obtain medical nexus opinions as to whether 
any current disorders are related to service.

As for the Veteran's increased rating claims, the Board notes 
that the Veteran's service-connected disabilities were last 
examined in September 2005 and February 2006.  Both the 
Veteran's statements and subsequent treatment records 
indicate that the Veteran's conditions may have worsened 
since the previous VA examinations.  Thus remand is 
warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  In addition, given the time lapse, the Board finds 
that contemporaneous examinations are necessary to determine 
the current severity of the Veteran's disabilities.  The duty 
to assist includes providing the Veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The Veteran must be notified of the importance of reporting 
to the scheduled VA examinations and of the possible adverse 
consequences, to include the denial of the claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the following VA 
examinations.  The claims file must be 
provided to and reviewed by each examiner, 
who must indicate in his/her report that said 
review has been accomplished.

Gastrointestinal Exam - All necessary 
diagnostic tests and/or studies should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the examiner 
should render a diagnosis of any current 
disorder manifested by the abdominal 
complaints the Veteran has made (including 
but not limited to gastroesophageal reflux 
disease).  If a current disorder is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that it is related to any 
disease or injury incurred during service or 
whether it is secondary to (i.e., proximately 
due to, the result of or aggravated by) any 
service-connected disability (specifically 
genitofemoral neuralgia).  In rendering an 
opinion, the examiner must address the 
Veteran's statements as to a continuity of 
symptoms.  A complete rationale should be 
given for all conclusions and opinions 
expressed in a legible report.  

Mental Disorders Exam - All necessary 
diagnostic tests and/or studies should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the examiner 
should render a diagnosis of any current 
mental disorder the Veteran has (including 
but not limited to depressive disorder and 
adjustment disorder with mixed anxiety and 
depression).  If a current mental disorder is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that it is related to any 
disease or injury incurred during service or 
whether it is secondary to (i.e., proximately 
due to, the result of or aggravated by) any 
service-connected disability.  In rendering 
an opinion, the examiner must address the 
Veteran's statements as to a continuity of 
symptoms.  A complete rationale should be 
given for all conclusions and opinions 
expressed in a legible report.  

Neurology Exam - All necessary tests and 
studies should be conducted in order to 
ascertain the current severity of the 
Veteran's service-connected genitofemoral 
neuralgia.  The examiner should elicit 
information as to the frequency, duration, 
and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical 
activity.  The examiner must specifically 
identify the nerve or nerves involved.  The 
examiner must also identify the 
manifestations of the genitofemoral neuralgia 
and indicate whether there is complete or 
incomplete paralysis and, if the paralysis is 
incomplete, provide an opinion as to whether 
the incomplete paralysis is mild, moderate, 
or severe.

Eye Exam - All necessary tests and studies 
should be conducted in order to ascertain the 
current severity of the Veteran's service-
connected corneal scar of the left eye, 
status post corneal injury and ulcer.  The 
examiner should elicit information as to the 
frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and other activities.  The examiner should be 
asked to remark on whether any present 
defect(s) in visual acuity and/or visual 
fields in the left eye are related to the 
service-connected corneal scar.  The examiner 
should also be asked to opine whether the 
treatment in August 2009 for two atrophic 
retinal holes in the left eye are related to 
the in-service corneal injury and ulcer 
resulting in the service-connected corneal 
scar.

Spine Exam - All necessary tests and studies 
should be conducted in order to ascertain the 
current severity of the Veteran's service-
connected mid back strain.  The examiner 
should elicit information as to the 
frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity.  The examiner should 
determine the limitation of motion, if any, 
of the Veteran's thoracolumbar spine and 
discuss whether there is pain on movement, 
swelling, tenderness, deformity or atrophy of 
disuse.  The examiner should also determine 
whether there is additional functional loss 
on repetitive motion such as additional 
limitation of motion due to pain, excess 
fatiguability, weakened movement or 
incoordination.

2.  Finally, after all additional 
development is completed including ensuring 
all VA examination reports are complete, the 
Veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the Veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


